DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 5-9, 13-17 were amended on 11/08/2021.
Response to Arguments
Applicant’s arguments, see remarks page 11-12, filed 11/08/2021, with respect to the amended portions of independent claims 1, 9 and 17 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10474655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
Any individual or combination of any of these prior art does not explicitly teach or suggest: a request to subscribe to a first query on a database, where the database comprises: a record data structure storing a plurality of records, each record of the plurality of records comprises a plurality of data fields; a query data structure storing a plurality of queries, where each query has a query ID; and a query index data structure mapping each of the query IDs to an indexing data field defining a location, for each of the query IDs, within a multidimensional space, where the indexing data field is related to one of the plurality of data fields; responsive 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 9 and 17.  Therefore claims 1, 9 and 17 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152